and cross appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered June 12, 2009. The order denied in part the motion of defendants Continental Casualty Company, Transportation Insurance Company, and American *1779Casualty Company of Reading, PA for summary judgment dismissing the complaint against them.
It is hereby ordered that the order so appealed from is unanimously modified on the law by denying the motion in its entirety and reinstating the complaint in its entirety against defendants Continental Casualty Company, Transportation Insurance Company, and American Casualty Company of Reading, PA and as modified the order is affirmed without costs.
Same memorandum as in Henner v Ever dry Mktg. & Mgt., Inc. (74 AD3d 1776 [2010]). Present—Smith, J.P., Carni, Lindley, Sconiers and Pine, JJ.